UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6345


SUPREME RAHEEM ACKBAR, a/k/a Ronald Gary, #275886,

                    Plaintiff - Appellant,

             v.

PATRICIA S. CONNOR, Clerk; JAMES N. ISHIDA, Secretary; RICHARD H.
SEWELL, Deputy Clerk; KAREN STUMP, Deputy Clerk, US Court of Appeals;
RICHARD M. GERGEL; THOMAS E. ROGERS, III,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Richard Mark Gergel, District Judge. (4:18-cv-03181-RMG)


Submitted: July 17, 2019                                          Decided: August 26, 2019


Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Supreme Raheem Ackbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Supreme Raheem Ackbar appeals the district court’s orders accepting the

recommendation of the magistrate judge and dismissing his complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

and denying his Fed. R. Civ. P. 59(e) motion. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s orders. Ackbar v. Connor,

No. 4:18-cv-03181-RMG (D.S.C. Feb. 26 & Mar. 12, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2